Citation Nr: 9933785	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected degenerative joint disease and post-
operative degenerative disc disease of the lumbar spine.

2.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 (1999) subsequent to lumbar disc 
surgery in February 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

By way of history, the appeal pertinent to the veteran's 
lumbar spine stems from an RO rating decision dated in 
September 1993.  At that time, the RO granted service 
connection for mechanical low back pain with degenerative 
joint disease.  The veteran appealed the noncompensable 
evaluation assigned to such disability.  During the pendency 
of the appeal, the RO increased the assigned evaluation to 
10 percent; the veteran continued his disagreement with the 
percentage evaluation assigned to his lumbar disability.  In 
its April 1999 decision and remand, the Board determined that 
degenerative disc disease of the lumbar spine was part and 
parcel of the veteran's service-connected mechanical low back 
pain.  Thus, the Board remanded to the RO the question of 
entitlement to an increased evaluation for a service-
connected lumbar disability.  In its remand, the Board 
further noted that the veteran had submitted a claim for, and 
been denied entitlement to, a temporary total rating based on 
convalescence following spinal surgery in February 1995 for 
the reason that the surgery was relevant to degenerative disc 
disease of the lumbar spine, determined to be separate from 
the veteran's service-connected lumbar disability.  The 
veteran disagreed, and, insofar as the Board, in its April 
1999 decision, established service connection for 
degenerative disc disease of the lumbar spine, the remand 
also directed the RO to re-adjudicate the veteran's 
entitlement to 38 C.F.R. § 4.30 benefits.

In August 1999, subsequent to issuance of the Board's April 
1999 decision and remand, the RO updated VA Form 8, 
"Certification of Appeal".  It appears that the RO copied 
information shown on a prior VA Form 1-8 "Certification of 
Appeal", which shows signature dates in May 1994, January 
1997, and November 1998.  The earlier "Certification of 
Appeal" form includes notation that the veteran requested a 
hearing before the Board sitting in Washington, D.C., and 
that no transcript of such was in the file; that information 
is also noted on the "Certification of Appeal" form dated 
in August 1999.  Based on such, the RO forwarded the claim 
back to the Board which, in turn, forwarded it to the 
veteran's representative; the veteran's representative 
pointed out that, based on the revised Form 8, the veteran 
apparently had requested a hearing, and she therefore 
requested the Board to schedule the veteran for such.  
Notably, the veteran did appear for a Board hearing at the 
Central Office in Washington, D.C., in April 1997; a 
transcript of that hearing is associated with the claims 
file.  A careful review of the record subsequent to 
April 1997 fails to reveal any request by the veteran or his 
representative for another hearing before the Board or the 
RO.  Thus, the Board concludes that the veteran's hearing 
request has already been satisfied and that the recent 
notation is reflective of the case history and not of a 
current hearing request or a missing hearing transcript.  As 
such, there is no basis upon which to schedule the veteran 
for a hearing at this time and the April 1999 remand 
directives may now be accomplished.

It is clear that the RO has not satisfied any of the 
directives of the Board's April 1999 remand.  Accordingly, 
the case is returned to the RO for the following actions, 
previously set out in Board remand dated in April 1999:

1.  The RO should review the entire 
evidentiary record and determine whether 
the veteran is entitled to a temporary 
total convalescence evaluation pursuant 
to 38 C.F.R. § 4.30 based on lumbar disc 
surgery performed in February 1995.  

2.  The RO should re-adjudicate the issue 
of entitlement to an increased evaluation 
for service-connected lumbar spine 
disability, characterized as degenerative 
joint disease and post-operative 
degenerative disc disease.  In that 
regard, the RO should conduct any further 
indicated development, such as scheduling 
contemporary examination of the veteran's 
spine.  

3.  If either benefit sought on appeal 
(38 C.F.R. § 4.30 benefits or entitlement 
to an increased evaluation for lumbar 
spine disability), remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes all potentially 
applicable laws and regulations and 
recitation of the evidence considered.  
The veteran and his representative should 
be given an appropriate period of time in 
which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


